Case 2:15-cr-00688-DSF Document 1064 Filed 01/13/21 Page 1 of 1 Page ID #:5207




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




    UNITED STATES OF AMERICA,           No. CR 15-688-7 DSF
        Plaintiff,
                                        ORDER RE BRIEFING ON
                    v.                  MOTION FOR REDUCTION OF
                                        SENTENCE
    JAVIER FRAUSTO,
         Defendant.



      The government is ordered to file an opposition to Defendant’s
   motion no later than February 19, 2021. Defendant may file a reply no
   later than April 12, 2021.



      IT IS SO ORDERED.



    Date: January 13, 2021              ___________________________
                                        Dale S. Fischer
                                        United States District Judge
